DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 18 October 2022.
Claims 1-20 are pending and have been presented for examination.

Response to Arguments
Applicant's arguments filed 18 October 2022 have been fully considered but they are not persuasive.

Applicant argues (see page 9):
Even if, for the sake of argument, this were true, Schnapp would have to teach that regular data is written into a first partitioned logical disk and that metadata is written into a second partition logical disk, in order to teach or suggest the above-referenced features. Although Schnapp teaches a logical disk may be partitioned into partitioned logical disks and that when the host writes updated data, it may temporarily store the update data in the caches, Schnapp lacks any teaching or suggestion as to which partitioned logical disks are used. Instead, Schnapp merely teaches the general concept that a logical disk may be partitioned into partitioned logical disks and fails to teach which partitioned logical disks are used to which types of data. In contrast to Schnapp, claim 1 recites “communicating first spool insertions . . . to write into a first partition of second memory of the plurality of storage devices, wherein the first spool insertions comprise data” and “communicating second spool insertions . . . to write into a second partition of the second memory of the plurality of storage devices, wherein the second spool insertions comprise metadata.” (emphasis added). Schnapp fails to teach or suggest the above-referenced features. Baryudin fail to remedy the deficiencies of Schnapp.

The Examiner respectfully disagrees.  REF1 discloses a plurality of partitioned logical disks (see [0023]).  The host can read or write to these logical disks.  For a write operation, the host would send data and metadata to be stored in the disk.  This data and metadata would first be stored in the cache (see [0028]).  For a write to a first partition, data would be stored in the cache (along with the corresponding metadata).  This would be a first spool insertion.  For a write to a second partition, data would be stored in the cache (along with the corresponding metadata), this would be a second spool insertion.  Eventually this data would be flushed from the cache to the first and second partitions respectively.  Since the claims are rather broad, this interpretation of REF1 would apply to the current claims.  The claim states the first spool insertion comprises data and the second comprises metadata.  However, there are no limitations that state the metadata in the second insertion corresponds to the data in the first insertion.  Additionally, there are no limitations that state one partition contains only data and another contains only metadata, which applicant appears to argue.
Therefore, two separate write operations (one to each partition) would result in two spool insertions as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHNAPP (U.S. Patent Application Publication #2006/0010293) in view of BARYUDIN (U.S. Patent Application Publication #2015/0074328).

1. SCHNAPP discloses A method, comprising: establishing a plurality of spools having spool regions in first memory (see [0024]: disk cache containing a plurality of regions); communicating first spool insertions into the plurality of spools and from the plurality of spools to a plurality of storage devices, to write into a first partition of second memory of the plurality of storage devices, wherein the first spool insertions comprise data (see [0030]: updates to data are written to the data cache, updates are written back to the storage device; [0023]: the storage devices are divided into a plurality of partitions) and are optimized towards a first spool insertion size (see BARYUDIN below); and communicating second spool insertions into the plurality of spools and from the plurality of spools to the plurality of storage devices, to write into a second partition of the second memory of the plurality of storage devices, wherein the second spool insertions comprise metadata (see [0030]: the metadata corresponding to the data can also be updated, this would be written back to the storage device as well; [0023]: the storage devices are divided into a plurality of partitions) and are optimized towards a second spool insertion size (see BARYUDIN below).
BARYUDIN discloses the following limitations that are not disclosed by SCHNAPP: the first spool insertions are optimized towards a first spool insertion size (see [0019]: data stored in disk buffer can be grouped or split) and the second spool insertions are optimized towards a second spool insertions size (see [0019]: data stored in disk buffer can be grouped or split).  The data stored in a disk buffer can be grouped, or split, to accommodate differences between a data transfer size and a storage unit size (see [0019]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify SCHNAPP to optimize spool insertions, as disclosed by BARYUDIN.  One of ordinary skill in the art would have been motivated to make such a modification to account for differences between a data transfer size and a data storage size, as taught by BARYUDIN.  SCHNAPP and BARYUDIN are analogous/in the same field of endeavor as both references are directed to caching data for storage on disk.

2. The method of claim 1, wherein to optimize towards a spool insertion size, comprising the first spool insertion size or the second spool insertion size, comprises: combining smaller records into larger records each having the spool insertion size for a spool insertion and subdiciding further larger records each into a plurality of further smaller records each having the spool insertion size for a further spool insertion (see BARYUDIN [0019]: grouping or splitting of data).

11. SCHNAPP discloses A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising: allocating a plurality of spools having spool regions in first memory (see [0024]: disk cache containing a plurality of regions); communicating first spool insertions, comprising data (see [0030]: updates to data), optimized towards a first spool insertion size, into the plurality of spools (see BARYUDIN below); communicating the first spool insertions from the plurality of spools to a plurality of storage devices to write the data of the first spool insertions into a first partition of second memory of the plurality of storage devices (see [0030]: updates to data are written to the data cache, updates are written back to the storage device; [0023]: the storage devices are divided into a plurality of partitions); communicating second spool insertions, comprising metadata (see [0030]: updates to metadata), optimized towards a second spool insertion size, into the plurality of spools (see BARYUDIN below); and communicating the second spool insertions from the plurality of spools to the plurality of storage devices to write the metadata of the second spool insertions into a second partition of the second memory of the plurality of storage devices (see [0030]: the metadata corresponding to the data can also be updated, this would be written back to the storage device as well; [0023]: the storage devices are divided into a plurality of partitions).
BARYUDIN discloses the following limitations that are not disclosed by SCHNAPP: the first spool insertions are optimized towards a first spool insertion size (see [0019]: data stored in disk buffer can be grouped or split) and the second spool insertions are optimized towards a second spool insertions size (see [0019]: data stored in disk buffer can be grouped or split).  The data stored in a disk buffer can be grouped, or split, to accommodate differences between a data transfer size and a storage unit size (see [0019]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify SCHNAPP to optimize spool insertions, as disclosed by BARYUDIN.  One of ordinary skill in the art would have been motivated to make such a modification to account for differences between a data transfer size and a data storage size, as taught by BARYUDIN.  SCHNAPP and BARYUDIN are analogous/in the same field of endeavor as both references are directed to caching data for storage on disk.

12. The computer-readable media of claim 11, wherein to optimize towards a spool insertion size comprises: combining smaller records into larger records each having the spool insertion size (see BARYUDIN [0019]: grouping or splitting of data); breaking further larger records each into a plurality of further smaller records each having the spool insertion size (see BARYUDIN [0019]: grouping or splitting of data); packing multiple commands into one command having the spool insertion size; or inlining a compressed block writing command and a commit command in a spool insertion.

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 3-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3: the art of record does not disclose separate data and metadata spools where optimizing the spool insertion comprises packing multiple commands into one command.
Regarding claim 4 / 13: the art of record does not disclose allocating spools to authorities in a plurality of blades of a storage system.
Regarding claim 5 / 14: the art of record does not disclose compressed data in the spool along with a combination of subsets of data as claimed.
Regarding claim 6: the art of record does not disclose accumulating commands in accordance with a timeout.
Regarding claim 7: the art of record does not disclose establishing preferences for authorities as claimed.
Regarding claim 8: the art of record does not disclose compressed data and a commit command in the spool.
Regarding claim 9 / 15: the art of record does not disclose accumulating requests and bucket size as claimed.
Regarding claim 10: the art of record does not disclose dynamic partitioning as claimed in combination with first and second spools.
Regarding claim 16: the art of record does not disclose partitioning the storage to have different allocation units based on data or metadata in combination with the use of multiple spools for data and metadata.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136